The following is an examiner’s statement of reasons for allowance: the prior art of record does not show or render obvious a track system comprising at least one wheel comprising a polymeric crown insert; wherein the crown insert is supported on a rolling frame of the at least one wheel, the rolling frame defines a seat that houses a detector of a temperature sensor; the detector is in contact with the crown insert or detecting misalignment of a first and second roller wheels and the rubber track based on a comparison between a first temperature and a second temperature.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611